[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________        U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               MARCH 6, 2012
                               No. 11-10158
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 1:08-cv-22664-JEM

FEDERAL TRADE COMMISSION,

                                                Intervenor-Appellee,

                                    versus

DAMIAN SHOMERS, etc., et al.,

                                                Defendant-Cross Defendant-
                                                Cross Claimant,

MIRIAM SOFIA ANDREONI,

                                                Defendant-Cross Defendant-
                                                Cross Claimant-Appellant,

NADIA SMOLYANSKI,
Co-Trustee of the Anthony Andreoni Irrevocable Trust,
PETER SMOLYANSKI,
Co-Trustee of the Anthony Andreoni Irrevocable Trust,

                                                Defendants-Cross Claimants-
                                                Cross Defendants-Appellants.
                           ________________________

                                 No. 11-10495
                           ________________________

                       D.C. Docket No. 1:08-cv-22664-JEM

FEDERAL TRADE COMMISSION,

                                                  Intervenor-Appellee,

DAMIAN SHOMERS,
a.k.a. David Shomers,
MIRIAM SOFIA ANDREONI, et al.,

                                                  Defendant-Cross Defendants-
                                                  Cross-Claimants,

BRUCE E. WARNER,
as personal representative of the
Estate of Damian Shomers,

                                                  Defendant-Cross Claimant
                                                  Cross Defendant-Appellant,

DSG HOLDING CO., INC.,

                                                  Cross Claimant-Appellant.


                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________
                                 (March 6, 2012)

                                        2
Before DUBINA, Chief Judge, FAY, and KLEINFELD,* Circuit Judges.

PER CURIAM:

       These cases stem from an interpleader action brought by Reassure America

Life Insurance Company (“Reassure”) to determine the proper beneficiary of a $2

million life insurance policy. The Federal Trade Commission (“FTC”) moved to

intervene in the action to protect its ability to recover on a then potential and now

final judgment against Miriam Sofia Andreoni (“Miriam”), the wife of the

deceased whose life was insured. Upon the entry of a consent decree in that

parallel litigation in which Miriam assigned the FTC her rights as beneficiary to

the policy, the FTC was substituted for Miriam as a party in the interpleader

lawsuit. The district court then granted the FTC’s motion for summary judgment ,

finding that Miriam was the true beneficiary to the life insurance policy. Miriam,

Nadia Smolyanski, Peter Smolyanski, and Bruce Warner, as executor of David

Shomers’s (“Shomers”) estate, appeal the district court’s grant of the FTC’s

motion for intervention. Miriam and the Smolyanskis appeal the district court’s

grant of the FTC’s motion for summary judgment.




       *
        Honorable Andrew J. Kleinfeld, United States Circuit Judge for the Ninth Circuit, sitting
by designation.

                                               3
      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm.

      First, the intervention issue is moot due to the Federal Rule of Civil

Procedure 25 (c) substitution of the FTC as a party.

      Second, we conclude from the record that the district court properly granted

summary judgment.

      Miriam was the last valid beneficiary under the policy. The FTC was

properly substituted in Miriam’s place to satisfy the $19 million judgment in Case

No. 11-10150. The Trust failed to produce any evidence that Shomers ever signed

the December 2007 transfer of ownership form nor that he authorized anyone to

sign it on his behalf. Without a valid transfer of ownership, the Trust had no right

to name itself as beneficiary. Accordingly, we affirm the district court’s grant of

summary judgment in favor of the FTC.

      AFFIRMED.




                                          4